Citation Nr: 9932339	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-44 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the appellant is a veteran for purposes of 
entitlement to service connection for a left kidney 
obstruction with hydronephrosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1990 to December 
1990, and on active duty for training from May 1993 to June 
1993.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the benefit 
sought.  The appellant filed a timely appeal, and the case 
was referred to the Board for resolution.  In March 1998, the 
Board remanded the case back to the RO for additional 
development.  That development having been completed, the 
case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO. 

2.  The appellant's service consists of an initial period of 
active duty for training from May 1990 to December 1990, and 
active duty for training with the Army National Guard from 
May 1993 to June 1993.  

3.  The appellant has been diagnosed with an obstruction of 
the left kidney with hydronephrosis.  

4.  The evidence presented fails to demonstrate that a left 
kidney obstruction with hydronephrosis was incurred in or 
permanently worsened by any incident of the appellant's 
National Guard service, to include exposure to any radiation 
therein.  

5.  The evidence presented fails to demonstrate that the 
appellant is a "veteran" for purposes of entitlement to 
service connection.  


CONCLUSION OF LAW

The appellant's status as a veteran has not been established, 
and a left kidney obstruction with hydronephrosis was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 
1131 (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed a claim for service connection for a left 
kidney obstruction with hydronephrosis.  His only military 
service consists of initial active duty for training and 
periods of active duty for training with the Army National 
Guard.  Before the issue of whether his claim is well 
grounded can be addressed, however, his status as a 
"veteran" must first be determined.  See Cosme-Garcia v. 
West, No. 96-1280 (U.S. Vet. App., April 20, 1998) (single 
judge decision) (not cited for authority herein).  Under the 
applicable law, a "veteran" is an individual who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. § 3.1 (1999).  In addition, the term "active 
duty" means, in pertinent part, full-time duty in the Armed 
Forces, other than active duty for training.  See 38 U.S.C.A. 
§ 101(21) (West 1991); 38 C.F.R. § 3.6(c) (1999).  The term 
"active duty for training" (ADT) means full-time duty in 
the Armed Forces performed by members of the Reserve 
Components for training purposes.  See 38 U.S.C.A. § 101(22) 
(West 1991); 38 C.F.R. § 3.6(d) (1998).  

Further, for the issue of well-groundedness of the 
appellant's claim to be considered by the Board, the 
appellant may attain "veteran" status by showing that he 
had incurred an injury or disease during his period of ADT.  
See 38 U.S.C.A. § 104(24) (West 1991); Paulson v. Brown, 7 
Vet. App. 466, 469 (1995)  The United States Court of Appeals 
for Veterans Claims (Court) explained in Cosme-Garcia v. 
West, supra, (again not cited for authority) that without 
predicate veteran status proven by a preponderance of the 
evidence, there is no cognizable claim for VA benefits.  The 
Court explained that under 38 U.S.C.A. § 101(24), if an 
application for VA benefits relates to a period of ADT, the 
disability for which service connection is sought must have 
manifested itself during that period in which a disease or 
injury was incurred or aggravated.  

As noted, the appellant has been diagnosed with a left kidney 
obstruction with hydronephrosis.  The appellant reportedly 
first became aware of the onset of this disorder while 
driving to his ADT in May 1993.  The appellant received 
immediate treatment including a pyeloplasty and was released.  
An initial line of duty (LOD) determination was rendered in 
June 1993, in which the appellant's left kidney disorder with 
hydronephrosis was not found to have been incurred in the 
line of duty.  The basis for this determination was indicated 
that the appellant suffered from a congenital lesion which 
was not incurred in or aggravated by his active service.  

In October 1995, the appellant underwent a VA rating 
examination.  He reported that while driving en route to his 
National Guard ADT in May 1993, he experienced severe low 
back pain.  Upon his admission to the Oakland Naval Hospital, 
it was determined that he had an obstructed left kidney with 
some evidence of hydronephrosis.  He was hospitalized for 10 
days, and underwent a pyeloplasty.  He was subsequently 
discharged from the hospital, and was later discharged from 
the National Guard in 1995 due to excessive weight gain.  At 
the time of the examination, the appellant complained of 
intermittent sharp pains in the area of his left kidney and 
of intermittent groin pain with increased sensitivity.  On 
examination, there was no evidence of an acute kidney 
obstruction, but the appellant did demonstrate symptomatology 
of hydronephrosis involving the left kidney.  The examiner 
concluded with a diagnosis of a post-surgical correction of 
an obstruction presumably in the left ureter which was 
obviously present sometime before his visit to the hospital, 
as there was a hydronephrosis present at that time.  The 
examiner also noted that hydronephrosis was present at the 
time of the examination.  However, aside from suggesting that 
the presence of hydronephrosis suggested that the appellant's 
left kidney disorder was present sometime prior to his visit 
to the hospital, he did not offer any opinion as to whether 
it had been incurred in or aggravated by his ADT.  

In October 1996, the appellant appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
while serving in the Army Reserves in California, he worked 
on military equipment of Korean and Vietnamese War vintages 
that subjected him to high doses of radiation.  He indicated 
that in December 1992, while driving home from a weekend Army 
drill, he experienced severe pain in his left kidney.  He 
stated he experienced kidney pains of such severity that he 
had to pull to the side of the road until the pain subsided.  
The appellant stated that he was directed to proceed to the 
Long Beach Naval Hospital to receive treatment.  He indicated 
that he was looked at briefly, a report was made, and that it 
was filed in his service record.  The appellant stated that 
later, while he was attending ADT, he experienced sudden 
severe cramps in his left side, and was directed to the Long 
Beach Naval Hospital where it was eventually determined that 
he had a left kidney obstruction.  He testified that he 
remained under observation for several days following his 
surgery.  He was released to his unit, and subsequently went 
home, although the appellant indicated that he experienced 
pain in his left side for some weeks following his release 
from the hospital.  The appellant appeared to acknowledge 
that his kidney disorder had developed over a period of time, 
and that it was likely a "fluke" that this disorder 
manifested itself while he was attending ADT.  The appellant 
continued to restate his contention that exposure to 
radiation producing equipment in the California Army Reserves 
resulted in the onset of that kidney disorder.  

The appellant underwent an additional VA rating examination 
in December 1998.  The examiner noted his history of having 
undergone a "UPJ" obstruction repair in 1993 with a 
dismembered pyeloplasty.  In addition, the appellant restated 
his belief that his UPJ obstruction was due to radiation 
leakage from military sensor equipment.  The examiner noted 
the appellant's contentions, and offered his opinion that, 
with respect to the appellant's left kidney obstruction with 
hydronephrosis, it was highly unlikely that such a condition 
would have resulted from radiation exposure.  He indicated 
that the appellant's left kidney disorder with hydronephrosis 
was simply an undiagnosed congenital defect which had existed 
prior to the appellant's National Guard and Army Reserve 
service.  

The reports of additional VA rating examinations conducted in 
March and April 1999 show that the appellant experienced less 
pain than before undergoing his pyeloplasty in 1993.  The 
examiners observed that the appellant continued to experience 
a variety of intermittent painful symptomatology that 
appeared to originate from his left kidney problems.  
However, neither examiner offered any opinion with respect to 
any possible relationship between the appellant's periods of 
ADT.  

After evaluating the objective medical evidence in addition 
to the appellant's contentions and testimony as discussed 
above, the Board concludes that the evidence is clearly 
against a finding that the appellant's left kidney 
obstruction with hydronephrosis was either incurred in or 
permanently aggravated by any period of ADT or by any alleged 
exposure to radiation during National Guard or Army Reserve 
training.  The Board initially notes that the LOD 
determination found that the appellant's kidney problems were 
not incurred in or aggravated by his ADT, but were congenital 
defects.  

Moreover, none of the VA rating examination reports as 
discussed above contain any medical opinion suggesting that 
the appellant's left kidney obstruction with hydronephrosis 
was incurred in or aggravated by his ADT or any other 
National Guard or Army Reserve duty.  In fact, the examiner 
who conducted the December 1998 rating examination concluded 
that it was highly unlikely that the appellant's left kidney 
disorder had been the result of any sort of radiation 
exposure.  Rather, he concluded that the appellant's 
disability was congenital in nature and had existed prior to 
any ADT or other service.  

The Board recognizes that the appellant had a left kidney 
obstruction with hydronephrosis which became manifest during 
his ADT in May 1993.  However, there is no medical opinion of 
record suggesting that this disability was incurred as a 
result of his ADT or other duty, but rather, indicate that 
the disability at issue was a congenital defect which 
coincidentally became active during ADT.  In short, there is 
no competent medical evidence to show that the appellant's 
left kidney obstruction with hydronephrosis was incurred in 
or aggravated by ADT or other service.  The only opinion 
addressing the etiology of this disability, the December 1998 
examination report, contains the examiner's opinion that it 
was not incurred in or aggravated by any ADT or other 
service.  

The Board finds, therefore, that as service connection for a 
left kidney obstruction with hydronephrosis is 
contraindicated by the evidence of record, and that as the 
appellant is not considered to be a veteran within the 
meaning of the applicable law, the issue of whether or not 
his claim is well grounded will not be decided.  Accordingly, 
the Board concludes that the appellant does not have a 
cognizable claim for VA benefits.  See generally Cosme-
Garcia, supra.  (Not cited for authority).  See also Paulson, 
supra.  The appellant's claim is therefore denied.  


ORDER

Recognition of the appellant's veteran status not having been 
established, a cognizable claim for VA benefits has not been 
submitted, and service connection for a left kidney 
obstruction with hydronephrosis is therefore denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

